DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
	Applicant’s reply dated 22 December 2021 to the previous Office action dated 06 October 2021 is acknowledged. Pursuant to amendments therein, claims 14-23, 25-35, and 37-38 are pending in the application.
	The rejections under 35 U.S.C. 103 made in the previous Office action are withdrawn in view of applicant’s claim amendments, but new rejections under 35 U.S.C. 103 are made herein in view of applicant’s claim amendments.

Response to Arguments
Applicant’s arguments, see remarks pages 6-9, filed 22 December 2021, with respect to the obviousness rejections made in the previous Office action have been fully considered and are persuasive, in that Ostrow et al. (US 2015/0366854 A1; published 24 December 2015; of record) requires deuterated water as a solvent whereas the currently amended claims exclude deuterated water as a solvent.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the teachings of Ostrow et al. (US 2016/0009705 A1; published 14 January 2016) and Ashby (US 2019/0151270 A1; published 23 May 2019; priority to 11 April 2016).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 14-23, 26-35, and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ostrow et al. (US 2016/0009705 A1; published 14 January 2016).
Ostrow et al. discloses an ophthalmic muscarinic antagonist composition containing about 0.001-0.05 wt% of a muscarinic antagonist ophthalmic agent for treatment of an ophthalmic disorder or condition and an ophthalmically acceptable carrier, and administering to an eye of an individual in need thereof an effective amount of the ophthalmic composition (abstract; paragraphs [0082]-[0083]) wherein the muscarinic antagonist may be tiotropium (paragraphs [0085]-[0086]) or salt thereof (paragraphs [0133]-[0142]) wherein the ophthalmic disorder or condition may be pre-myopia, myopia or progression of myopia (paragraph [0091]) wherein myopia is axial elongation of the eye (paragraph [0081]) wherein the composition may be formulated as an aqueous solution with water with a pH of about 4-8 (paragraphs [0012], [0045], [0120], [0211], [0231]) wherein the composition may comprise 0% of D2O (paragraphs [0013], [0122]) wherein the ophthalmic aqueous solution may be in the form of eye drops (paragraph [0242]) wherein the composition may be sterilized by filtration (paragraphs [0259]-[0266]) wherein administration may be by instillation (paragraph [0421]) wherein administration may be topical to the ocular surface (paragraph [0315]) wherein the low concentration of muscarinic antagonist avoids pupillary dilation (i.e., mydriatic action) (paragraph [0171]) wherein the muscarinic antagonist may be a pharmaceutically acceptable salt and hydrate thereof (Examples 9, 11) wherein concentration values are % w/v (paragraphs [0383], [0412]).
prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to follow the suggestions of Ostrow et al. as discussed above and to practice the method and make the composition of Ostrow et al. comprising all steps/elements as discussed above, including wherein the composition comprises about 0.001-0.05 % w/v of tiotropium in water with 0% D2O (i.e., water as sole solvent), with a pH of about 4 to 8, sterilized by filtration (i.e., use of sterile purified water), administered topically or by instillation to eyes of a subject in need thereof as eye drops for treating or preventing myopia or preventing myopia progression, wherein the low concentration of muscarinic antagonist avoids pupillary dilation (i.e., no substantial mydriatic action), with a reasonable expectation of success.

Claims 14-23, 25-35, and 37-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ostrow et al. as applied to claims 14-23, 26-35, and 38 above, and further in view of Banholzer et al. (US 2002/0169321 A1; published 14 November 2002; of record).
	Ostrow et al. is relied upon as discussed above.
	Ostrow et al. does not disclose tiotropium bromide hydrate as in claims 25 and 37.
	Banholzer et al. discloses pharmaceutical compositions of tiotropium bromide monohydrate (title; abstract) wherein tiotropium bromide monohydrate is a form of 
	It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ostrow et al. and Banholzer et al. by using the tiotropium bromide monohydrate of Banholzer et al. as the tiotropium in the method of Ostrow et al. as discussed above, with a reasonable expectation of success.  A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do so to use a form of tiotropium therein that has high stability during production and storage and has long shelf life as suggested by Banholzer et al., given that Ostrow et al. suggests that the muscarinic antagonist therein such as tiotropium may be a pharmaceutically acceptable salt and hydrate thereof.

Claims 14-23, 25-35, and 37-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ashby (US 2019/0151270 A1; published 23 May 2019; priority to 11 April 2016).
Ashby discloses a method of inhibiting the progression or development of a visual disorder in a subject, comprising administering to the subject a pharmaceutical ocular composition (claim 26) comprising or consisting of levodopa, an antioxidant, and an aqueous carrier (claim 1) wherein the composition further comprises a muscarinic acetylcholine receptor antagonist (claim 14) such as tiotropium (claim 15) wherein the aqueous carrier may be water (claim 16) wherein the pH of the composition is 5-8 (claim 18) wherein the composition is formulated for topical administration to the eye (claim 21) 
Although Ashby does not disclose a specific example of the method and composition comprising all steps/elements as discussed above, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to follow the suggestions of Ashby as discussed above and to practice the method and make the composition of Ashby comprising all steps/elements as discussed above, including wherein the composition comprises about 0.01 % w/v of tiotropium in water as the aqueous carrier (i.e., water as sole solvent), with a pH of 5-8, sterilized by filtration (i.e., use of sterile purified water), administered topically to eyes of a subject in need thereof as eye drops (i.e., instillation administration) for inhibiting the progression or development of myopia (i.e., treating or preventing myopia or preventing myopia progression), with a reasonable expectation of success.
Regarding claims 15 and 27, although Ashby does not explicitly disclose that the composition does not have substantial mydriatic action, the method and composition of Ashby as discussed above is the same as the claimed method and composition and thus must have the same properties thereof, including having no substantial mydriatic 
Regarding claims 25 and 37, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to follow the suggestions of Ashby as discussed above and to use tiotropium in the method and composition of Ashby as discussed above wherein such tiotropium is in the hydrobromic acid salt and hydrate form (i.e., tiotropium bromide hydrate), with a reasonable expectation of success.

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on (571)272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.